Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 9,911,799 (hereinafter, the ‘799 patent) issued from Application serial No. 14/231,618 (hereinafter the ‘618 application) filed on March 31, 2014. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Claim Rejections - 35 USC § 251, Improper Recapture
	Claims 29-54 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claim 1 by omitting the following limitations (1)-(3) from independent reissue claims 29 and 44:
 	(1) a repair line “extending across a column or a row in the display area to the non-display area, wherein the repair line is insulated from the emission pixel and the dummy pixel circuit of” the emission pixel and the dummy pixel circuit. 
	(2) an emission pixel circuit “connected to a first scan line and a data line in a display area.”  
	(3) a dummy pixel circuit “connected to a second scan line being different from the first scan line and the data line, in a non-display area around the display area.” 
	It is noted that the above omitted limitations relate to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
	During the prosecution of the ‘618 application, Applicant added the above limitations in original independent claim 1 in order to overcome art rejections made in Office actions.  
	Specifically, in the claim amendment filed on 11/24/2015, Applicant added the above limitation (1) in original claim 1 and argued that “none of the cited references, including Yao, Yamashita, and Toyomura, appear to disclose or even suggest each of the limitations of claim 1 as presently amended” (pages 14-15 of the Remarks filed on 11/24/2015 in the ‘618 application). 
Also, in the claim amendment filed on 4/18/2017, Applicant added limitations (2)-(3) in original claim 1 and argued that (pages 14-15 of the Remarks filed on 4/18/2017 in the ‘618 application):
	In rejecting claims 1 and 33, the Office action appears to equate the 	repairing conductive layer 280 shown, for example, in FIG. 10 of Yao to 	the repair line recited in claims 1 and 33. (Office action, p. 6).  Additionally, 	the Office action appears to equate the redundant active device 260 	shown, for example, in FIG. 9A of Yao to the dummy pixel circuit recited in 	claims 1 and 33. (Office action, p. 6). Finally, the Office action appears to 	equate the current control unit 250 shown, for example, in FIG. 9A of Yao 	to the emission pixel circuit recited in claims 1 and 33. (Office action, p. 	6).

	******
	Applicant respectfully submits that, in contrast to the claimed 	embodiments, the circuit 250 and the dummy active device 260 appear to 	be within one pixel and both connected to the same scan line and data 	line, and the repair conductive layer appears to be connected to the 	source S2 of the second active device 254 before repair.
	None of the other cited references, including Kim, Yamashita, 	Shiraki, and Toyomura, appear to cure the deficiencies of Yao to reject 	claim 1 as presently amended, and there is no apparent reason why a 	person having ordinary skill in the art at the time the invention was made 	would have modified the cited references to arrive at the embodiments of 	claim 1.  Accordingly, Applicant respectfully requests that the rejections of 	claim 1 be withdrawn and that claim 1 be allowed. 
	
	Accordingly, for the reasons stated above, Applicant has broadened the scope of original claim 1 by omitting the above limitations (1)-(3) from independent reissue claims 29 and 44 and the omitted limitations (1)-(3) are related to subject matter previously surrendered by Applicant during the prosecution of the ‘618 application. 
	Further, it is also noted that Applicant has added the following limitations in reissue independent claim 29: 
a first pixel circuit:
a first electrode electrically coupled to the first pixel circuit:
a conductive pattern in a layer different from the first electrode, the conductive pattern comprising a repair line extending from the display area to the non-display area; and
a first connection member electrically coupled to the first electrode and the first pixel circuit, the first connection member overlapping a portion of the conductive pattern in a plan view.
	Applicant has added the following limitations in reissue independent claim 44: 
a first electrode in the display area;
a conductive pattern in a layer different from the first electrode, the conductive pattern comprising a repair line extending from the display area to the non-display area; and
a first connection member between the first electrode and the conductive pattern in a cross-sectional view, and electrically coupled to the first electrode and the conductive pattern, a portion of the first connection member overlapping a portion of the conductive pattern in a plan view.
	However, the above added limitations are not related to the surrendered subject matter recited in the above omitted limitations (1)-(3).  In other words, the claims of the present application have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).  
	Accordingly, claims 29-54 of the instant application present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘618 application. Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  

Response to Arguments
In light of Applicant’s amendment filed on 6/10/2022, the claim rejection under 35 USC 251 made in the prior Office action has been withdrawn.  However, the claim amendment has raised a new ground of rejection as set forth above.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest art includes Yao et al. (US 2007/0152567) and Yamashita et al. (US 2008/0062096).  Yao discloses an organic light-emitting display apparatus comprising an emission pixel in a display area, the emission pixel comprising an emission pixel circuit 250 (Figures 2-4 and [0036]), a dummy pixel comprising a dummy pixel circuit 260 ([0056]), and a repair line 280 extending along a column or a row in the display area and the non­display area, wherein the repair line 280 is insulated from the emission pixel and the dummy pixel circuit (Fig. 10, [0057]).
	Yamashita discloses an emission device comprising a plurality of sub-emission devices (EL1, EL2, etc.).  Each of the plurality of sub-emission devices comprises a lower electrode (Al, A2, etc.) among a plurality of separated lower electrodes ([0049] and Figures 3-7), an upper electrode K commonly facing the plurality of separated lower electrodes, and an emission layer 14 between the lower electrode and the upper electrode, wherein the plurality of separated lower electrodes are electrically coupled to each other through an electrode connection wiring (Figure 5 and [0050]).
	However, Yao and Yamashita, alone or in combination, do not teach or render obvious the organic light-emitting display apparatus as recited in independent claims 1 and 22, wherein the apparatus comprises an emission pixel circuit connected to a fist scan line and a data line in the display area and a dummy pixel circuit connected to a second scan line being different from the first scan line and the data line. 
		 
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,911,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-272-0927, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991